Citation Nr: 1615233	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  05-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of fractures of the right second and third toes and/or left knee patellofemoral degenerative joint disease. 
 
2.  Entitlement to service connection for a right great toe disorder, to include as secondary to service-connected residuals of fractures of the right second and third toes and/or left knee patellofemoral degenerative joint disease. 
 
3.  Entitlement to service connection for a back disorder, including right sacroiliac joint degenerative changes, to include as secondary to service-connected residuals of fractures of the right second and third toes and/or left knee patellofemoral degenerative joint disease. 
 
4.  Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected residuals of fractures of the right second and third toes and/or left knee patellofemoral degenerative joint disease. 
 
5.  Entitlement to service connection for a left elbow disorder, to include as secondary to service-connected residuals of fractures of the right second and third toes and/or left knee patellofemoral degenerative joint disease.

6.  Entitlement to a special home adaptation grant.

7.  Entitlement to specially adapted housing.
 
8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

 
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before a Decision Review Officer at the RO in July 2009.  He was also afforded a video-conference Board hearing before a Veterans Law Judge in May 2011.  Transcripts of both hearings are associated with the record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his May 2011 hearing was no longer available to participate in the appeal and, as such, his appeal would be reassigned to another Veterans Law Judge for a decision.  In light of such, the letter offered the Veteran the option of requesting another hearing before a different Veterans Law Judge.  Later in February 2016, the Veteran responded that he did not wish to appear at another Board hearing and wished for his case to be considered on the evidence of record.  

In February 2012, the Board denied an increased rating for the Veteran's residuals of a fracture of the right second and third toes and remanded the issues of entitlement to a special home adaptation grant, entitlement to specially adapted housing, and entitlement to TDIU, plus the issue of entitlement to a disability evaluation in excess of 30 percent for pseudofolliculitis barbae (PFB).   

Upon return to the Board in May 2013, the Board reopened the claims of entitlement to service connection for right knee, right great toe, back, and right elbow disorders, denied a higher disability rating for PFB, and remanded the remaining issues for additional development.  In October 2013, the Board again remanded the issues on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Since this matter was remanded by the Board in October 2013, the Veteran in February 2016 submitted a list of his upcoming appointments at his VA medical facility.  He submitted this list in connection with an unrelated claim of service connection.  However, the list specifically reflects at least one appointment with VA's Orthopedic Clinic.  This appointment would appear to be directly relevant in this appeal as the Veteran is seeking service connection for numerous orthopedic disorders, to include those pertaining to his right knee, right great toe, back, right elbow, and left elbow.  In this regard, the duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *6 (Fed. Cir. Mar. 8, 2016).  Accordingly here, because additional VA medical records have been sufficiently identified, the Veteran's ongoing VA medical records, including those since January 2013 must be obtained.  

Furthermore, the claims file currently includes several letters from VA's Vocational Rehabilitation and Employment office.  The purpose of VA vocational rehabilitation and employment programs is "to provide for all services and assistance necessary to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment."  Todd v. McDonald, 27 Vet. App. 79 (2014) (quoting 38 U.S.C.A. § 3100; accord 38 C.F.R. § 21.1).  To that end, VA provides initial and extended evaluations to determine a Veteran's employment handicap and the feasibility of achieving a vocational goal.  See id. (citing 38 C.F.R. § § 21.50-53, 57-59).  Those assessments and evaluations are material evidence in a TDIU claim and must be obtained.  

Relatedly, a June 2008 letter from the VA Vocational Rehabilitation office states that the Veteran was provided an "in-home assessment with Louisiana Tech University to assess your independent living needs."  This report, while not a VA record, appears to be an examination authorized by VA, which is within the scope of VA's duty to assist in obtaining VA medical records.  See Sullivan, 2016 WL 877961, at *6.  Accordingly, to the extent it is not contained in his Vocational Rehabilitation folder, all necessary efforts must be made to attempt to obtain it.  38 C.F.R. § 3.159(c)(2).  

Furthermore, relevant to the claim of service connection for a right elbow disorder, a September 1997 VA examination states that the Veteran had a right olecranon bursa removed from the right elbow in January of 1995 in Lafayette, LA.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  38 C.F.R. § 3.159(c)(e)(2).  

As the issues of entitlement to a grant for specially adapted housing and entitlement to a special home adaptation grant are inextricably intertwined with the remanded claims, the Board defers ruling on these matters until after the mandates of the Remand have been completed..  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to specifically include those pertaining to the surgery on his right elbow in January 1995 and VA treatment records dated from January 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain a copy of the Veteran's VA Vocational Rehabilitation folder and associate it with his claims file.  This should include any VA-authorized assessments conducted by a non-VA facilitate, such as Louisiana Tech University, in connection with the Veteran's claim for VA Vocational Rehabilitation benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include obtaining any addendum opinions regarding his service connection claims if determined to be returning the TDIU claim for extraschedular consideration if so indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


